Citation Nr: 9932460	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  98-20 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1987.  He died in May 1997.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the appellant's claim 
of entitlement to service connection for the cause of the 
veteran's death.  The appellant filed a timely appeal to this 
adverse determination.


FINDINGS OF FACT

1.  The immediate cause of the veteran's death was cardio-
pulmonary arrest due to septicemia.  The underlying cause 
of his death was cancer of the hepatic flexure of the 
colon with metastasis to the liver, duodenum and pancreas.  

2. Cancer of the hepatic flexure of the colon, the underlying 
cause of the veteran's death, is not listed as a disease 
which may be presumptively service-connected under the 
provisions of 38 C.F.R. § 3.309(e).

3.  The appellant has not presented competent medical 
evidence of a causal relationship between the veteran's 
Agent Orange exposure during service and the cause of the 
veteran's death.



CONCLUSION OF LAW

The claim for entitlement to service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.309(e), 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dependency and indemnity compensation may be awarded to a 
veteran's spouse, children, or parents for death resulting 
from a service-connected or compensable disability.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1999).  In 
order for service connection for the cause of the veteran's 
death to be granted, it must be shown that a service-
connected disorder caused his or her death, or substantially 
or materially contributed to it.  A service-connected 
disorder is one which was incurred in or aggravated by active 
service, or in the case of certain chronic diseases, one 
which was demonstrated to a compensable degree within one 
year of the veteran's separation from active duty.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 (West 1991); 
38 C.F.R. § 3.307, 3.309 (1999).

The first step in this analysis is to determine whether the 
appellant has presented a well-grounded claim.  In this 
regard, the appellant bears the burden of submitting 
sufficient evidence to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  Simply stated, a well-grounded claim must be 
plausible or capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  Where the determinative issue 
involves medical etiology or a medical diagnosis, competent 
medical evidence that a claim is "plausible" or "possible" 
is required for the claim to be well grounded.  See Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit, supra.

Service connection generally requires (1) medical evidence of 
a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Epps, supra; Caluza, 
supra; see also Heuer and Grottveit, both supra.  Savage v. 
Gober, 10 Vet. App. 488, 497 (1997).  A well-grounded claim 
for service connection for the cause of the veteran's death, 
therefore, is one which justifies a belief by a fair and 
impartial individual that it is plausible that the veteran's 
death resulted from a disability incurred in or aggravated by 
service.
In the absence of evidence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to the claim, and the claim must fail.  See Epps, 
supra.

The appellant has claimed that the veteran was exposed to 
Agent Orange while serving on active duty in Vietnam, and 
that his cancer, listed as the cause of his death in his May 
1997 Certificate of Death, was a direct result of this 
exposure.  Under the provisions of 38 C.F.R. § 3.309(e), if a 
veteran was exposed to an herbicide agent during active 
military, naval or air service, the diseases set forth in 
38 C.F.R. § 3.309(e) shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met even though 
there is no record of such disease during service, provided 
that the rebuttable presumption provisions of 38 C.F.R. 
§ 3.307(d) are also satisfied.  These diseases include 
chloracne, Hodgkin's disease, multiple myeloma, Non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers 
(including cancer of the lung, bronchus, larynx or trachea) 
and soft-tissue sarcoma.  

Further, according to 38 C.F.R. § 3.307(a)(6)(iii), a veteran 
who, during active military, naval or air service, served in 
the Republic of Vietnam during the Vietnam era and has a 
disease listed at § 3.309(e) shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  The 
last date on which such a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he served in the Republic of Vietnam during the Vietnam 
era.  Id.; see also McCartt v. West, 12 Vet. App. 164, 168 
(1999).

A review of the diseases which may be presumptively service-
connected under 38 C.F.R. § 3.309(e) reveals that cancer of 
the hepatic flexure of the colon is not included among the 
listed disorders.  Therefore, the appellant is unable to take 
advantage of the presumptive provisions of this regulation, 
and must provide evidence that the veteran (1) was exposed to 
Agent Orange in service and (2) that the veteran's cancer of 
the hepatic flexure of the colon was related to such 
exposure.

The only evidence contained in the claims file which would 
tend to establish that the veteran's cancer of the hepatic 
flexure of the colon was related to exposure to Agent Orange 
in service is the appellant's own contentions, as set forth 
in various correspondence received by VA.  However, as the 
appellant has not been shown to be a medical expert, she is 
not qualified to express an authoritative and probative 
opinion regarding any medical causation of the peritonitis 
which led to the veteran's death.  As it is the province of 
trained health care professionals to enter conclusions which 
require medical expertise, such as opinions as to diagnosis 
and causation, Jones v. Brown, 7 Vet. App. 134, 137 (1994), 
the appellant's lay opinions cannot be accepted as competent 
evidence to the extent that they purport to establish such 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  

Accordingly, because the appellant has failed to produce any 
competent medical evidence of any connection between the 
cause of the veteran's death and his alleged Agent Orange 
exposure, her claim for service connection for the cause of 
the veteran's death must be denied as not well-grounded.  As 
the duty to assist is not triggered here by the submission of 
a well-grounded claim, the Board finds that VA has no 
obligation to further develop the appellant's claim.  See 
Epps, supra; Morton v. West, 12 Vet. App. 477, 485-486 
(1999).


ORDER

Evidence of a well-grounded claim having not been submitted, 
the appellant's claim for service connection for the cause of 
the veteran's death is denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

